Order issued December ~/ ,2012




                                              In The




                                      No. 05-12-01100-CV


                                BARRY H. WELLS, Appellant



                                   MARC R. MAY, Appellee


                                            ORDER

       We GRANT appellee’s December 26, 2012 unopposed second motion for an extension of

time to file a brief. Appellee shall file his brief on or before January 8, 2013. We caution appellee

that no further extension of time will be granted absent extraordinary circumstances.